EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Note:  Applicant’s most recent amendment to Claim 1, dated July 14, 2022, does not reflect the claim language as it currently stands (i.e., does not correspond to the amended Claim 1 filed in the preliminary amendment dated November 21, 2019).  In the preliminary amendment, Claim 1 incorporated the old subject matter of Claim 2 and old Claim 2 was cancelled.  Therefore, this latest amendment filed by applicant on July 14, 2022, does not include the most recently amended version of the claims.  The examiner’s amendment made below reverts Claim 1 to its correct status as presented in the preliminary amendment.

In the last line of Claim 1, the period has been replaced with a --;-- and the word –and—has been added after the word “amount”; 
After the last line of Claim 1, the following paragraph has been added to the claim:
--wherein the controller is configured to include a front wheel calculation map, which is a relationship between an inflow volume and the fluid pressure of the brake fluid corresponding to a front wheel cylinder of the wheel cylinders, and a rear wheel calculation map, which is a relationship between an inflow volume and the fluid pressure of the brake fluid corresponding to a rear wheel cylinder of the wheel cylinders, and calculate the target discharge amount based on the front wheel calculation map and the rear wheel calculation map.--; and 
Claim 2 has been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	07/26/22